 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA
10

11       COUNTY OF KERN, et al.,
                                                                   Civil Case No.: 1:19-cv-00557-LJO-LJT
12                      Plaintiffs,
                                                                   ORDER GRANTING IN PART STIPULATION
13                                                                 TO EXTEND TIME FOR THE DEFENDANTS
               v.
14                                                                 TO FILE RESPONSIVE PLEADINGS AND
         PURDUE PHARMA L.P., et al.,                               CONTINUING THE MANDATORY
15                                                                 SCHEDULING CONFERENCE
                        Defendants.                                (Doc. 5)
16

17            Some of the parties filed a stipulation (Doc. 5) seeking to allow the defendants to not file a
18   responsive pleading until “30 days after the later of (1) this Court’s ruling on any motion to remand, if
19   one is filed, or (2) the entry of a decision by the JPML granting a motion to vacate a conditional transfer
20   order covering this action (or otherwise finally denying transfer of this action to the MDL), whichever is
21   later.” Id. at 3. The Court has accessed the docket of the JPML and has learned the notice of tag along
22   was filed on May 1, 2019.1 Also, the JPML has granted conditional transfers in actions similar to the one
23   here. Thus, the Court ORDERS:
24            1.      The stipulation seeking to allow the defendants to defer filing a responsive pleading is
25   GRANTED in PART. The Court will grant the request to the extent that it will defer the filing of the
26   responsive pleadings until August 9, 2019. At least seven days in advance of this or within seven days
27
     1
      The court may take notice of facts that are capable of accurate and ready determination by resort to sources whose accuracy
28   cannot reasonably be questioned. Fed. R. Evid. 201(b); United States v. Bernal-Obeso, 989 F.2d 331, 333 (9th Cir. 1993).
 1   of the JPML refusing to grant a conditional transfer of this action to the MDL whichever is sooner, the
 2   parties SHALL file a joint report detailing the status of the matter with the JPML, whether the
 3   defendants should be required to respond to the pleading and any other pertinent details.
 4
     IT IS SO ORDERED.
 5

 6      Dated:     June 6, 2019                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8
 9

10

11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26
27

28


                                                         2
